NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 4, 2022 *
                                   Decided April 5, 2022

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

                            THOMAS L. KIRSCH II, Circuit Judge

No. 21-1068

DAVID FARR,                                       Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Southern District of Illinois.

       v.                                         No. 3:19-cv-00468-SMY

ILLINOIS DEPARTMENT OF                            Staci M. Yandle,
CORRECTIONS, et al.,                              Judge.
     Defendants-Appellees.
                                         ORDER

       David Farr, an Illinois inmate, did not pay the required filing fee after the district
court declined to permit him to proceed in forma pauperis. As a result, the district court
dismissed his suit and denied his motion, filed over a year later, seeking relief from that




       *
         The appellees where not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that the case is appropriate for summary disposition. FED. R. APP. P. 34(a).
No. 21-1068                                                                         Page 2

judgment. This appeal is limited to our review of the ruling on that postjudgment
motion. Because the district court reasonably denied it, we affirm.

       Farr sued under 42 U.S.C. § 1983, alleging that, in 2017, prison staff violated his
First and Eighth Amendment rights by requiring him to cut his hair and, when he
refused to do so, cutting his hair by force. The district court denied Farr’s motion to
proceed in forma pauperis because he had just enough money in his prison trust fund
account to pay the filing fee. It set a deadline for him to pay the fee—warning him that
failure to comply with the deadline “will result in dismissal of this action.” Later, it
extended the deadline at Farr’s request. A week after the new deadline, Farr had paid
only half of the fee. Following through on its warning, the court dismissed his suit
(without prejudice) under Rule 41(b) of the Federal Rules of Civil Procedure.

       Over a year after the deadline and subsequent entry of judgment, Farr paid the
remainder of the filing fee. Months after that, he filed a document inquiring about the
status of his case. The district court treated this as a Rule 60(b) motion and denied it—
reasoning that belated payment after an unexplained defiance of a court’s order to pay
on time is not grounds for relief under any of Rule 60(b)’s subdivisions.

       On appeal, Farr does not advance a germane argument addressing why we
should disturb the district court’s judgment. Farr timely appealed only the denial of the
Rule 60(b) motion. See FED. R. APP. P. 4(a)(1)(A). Thus, we may not review the
underlying dismissal for failure to pay the filing fee, Bell v. McAdory, 820 F.3d 880, 883
(7th Cir. 2016), let alone the merits of his complaint. Despite the restricted scope of our
review, in his appellate brief Farr restates facts from his complaint and requests relief
for the alleged violations of his constitutional rights; he omits any discussion about the
denial of the Rule 60(b) motion. Although we are mindful of Farr’s pro se status, we
must be able to discern some relevant argument in his brief. See FED. R. APP. P. 28(a)(8);
McInnis v. Duncan, 697 F.3d 661, 665 (7th Cir. 2012). “[A]n appellate brief that does not
even try to engage the reasons the appellant lost has no prospect of success.” Klein v.
O'Brien, 884 F.3d 754, 757 (7th Cir. 2018). Thus, we could dismiss his appeal on this
basis. Cole v. Comm'r, 637 F.3d 767, 772–73 (7th Cir. 2011).

       Still, we may decide the merits of this appeal, Boutros v. Avis Rent A Car Sys., LLC,
802 F.3d 918, 924 (7th Cir. 2015), and readily conclude the district court permissibly
refused to reopen the case. Because Farr filed his Rule 60(b) motion over a year after the
entry of judgment, the only conceivable ground for relief is the catch-all provision in
Rule 60(b)(6). See FED. R. CIV. P. 60 (c)(1); O'Neal v. Reilly, 961 F.3d 973, 975 (7th Cir.
2020). We review denials of relief under that provision using an “extremely deferential”
No. 21-1068                                                                            Page 3

abuse-of-discretion standard. Pakovich v. Verizon LTD Plan, 653 F.3d 488, 494 (7th Cir.
2011). The court had ample grounds for denying relief. It had warned Farr that—
because he did not qualify to proceed in forma pauperis—he had to prepay the entire
filing fee, 28 U.S.C. § 1914; S.D. ILL. L.R. 3.1(a), by the deadline it set, or his case “will”
be dismissed. Jones v. Ass'n of Flight Attendants-CWA, 778 F.3d 571, 575 (7th Cir. 2015);
Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). Yet Farr inexplicably missed the
deadline, even with the extension that the court had granted. Moreover, when he
returned, over a year after the deadline had passed, he did not offer (let alone
substantiate) any reason for his lack of compliance or why the court should reopen his
case, beyond asserting that he had now paid the fee. Belated compliance with a year-old
order, standing alone, is not an “extraordinary circumstance” that would require the
court to reopen the case, O’Neal, 961 F.3d at 975, given the district court’s broad power
to enforce a reasonable deadline that it set. Keeton v. Morningstar, Inc., 667 F.3d 877, 884
(7th Cir. 2012).

                                                                                  AFFIRMED